NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application presents independent and distinct inventions (process and apparatus).  Although all claims are being treated on the merits in this office action, the examiner reserves the right to require a restriction requirement at a later time if  the prosecution warrants such action.  See  MPEP 811 and 37 CFR 1.142(a).

Drawings
The drawings are objected to under 37 CFR § 1.84
Figures 1-5A filed 5 OCT 2018 are objected to as incorporating a form of shading that does not a in understanding the invention and reduces legibility of the elements forming the invention -  37 CFR 1.84(m).  Proper line drawings that comply with 37 CFR 1.84 are required.  See 37 CFR 1.84(l):  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.
Applicant should review the specification and drawing Figures to ensure a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f).  The brief description of the drawings and the descriptive portion of the specification may require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review.	
From MPEP 608.01(g):  The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.

Applicant should thus verify that (1) all reference characters in the drawings are described in the detailed description portion of the specification and (2) all reference characters mentioned in the specification are included in the appropriate drawing Figure(s) as required by 37 CFR 1.84(p)(5).  
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 





Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OEHRING et al. (US 2017/0028368 A1).
The publication to OEHRING et al. discloses a blending apparatus 100 configured to be at least partially self-powered, wherein the blending apparatus 100 comprises at least one energy source 16 or 53 configured proximal to the blending apparatus; wherein the blending apparatus is configured to combine at least two substances together to form a third substance - ¶ [0012], [0025], [0029], [0036], [0038]; wherein the at least one energy source 16 or 53 is affixed to at least one portion of the blending apparatus 100 - ¶ [0040]; wherein the at least one energy source comprises at 
The publication to OEHRING et al. discloses a method for supplying at least one amount of usable energy to at least one device from at least one blending apparatus that comprises at least one energy source, the method comprising the steps of providing at least one energy source 16 or 53 to the at least one device, wherein the at least one energy source is configured proximal to the at least one blending apparatus 100; generating the at least one amount of usable energy via the at least one energy source 16 or 53; and delivering the at least one amount of usable energy to the at least one device - ¶ [0009], [0027], [0037], [0040]; wherein the at least one energy source is affixed to at least one portion of the at least one blending apparatus - ¶ [0040]; wherein the at least one energy source comprises at least one of: a turbine generator 53, a 
¶ [0011], [0029], [0036]; wherein the at least one device comprises at least one of: the at least one blending apparatus, an electric motor, a pumping mechanism, a hydration unit, a chemical additive unit, a gel tanker, an acid tanker, a piece of sand equipment 102, and piece of water equipment - ¶ [0011], [0029], [0036].
The publication to OEHRING et al. discloses a method for combining at least two substances together to form a third substance, the method comprising the steps of:
receiving at least two substances within at least one portion of at least one blending apparatus 100; combining the at least two substances together to form a third substance via the at least one blending apparatus ¶ [0012], [0025], [0029], [0036], [0038]; and delivering the third substance to at least one device 12; wherein the at least one blending apparatus 100 comprise at least one energy source 16 or 53 configured proximal to the at least one blending apparatus - ¶ [0040]; wherein the at least one energy source 16 or 53 is affixed to at least one portion of the at least one blending apparatus - ¶ [0040]; wherein the at least one energy source comprises at least one of: a turbine generator 53, a switched reluctance motor, a windmill, a solar panel, and a battery 16; wherein the at least one energy source is configured to utilize at least one .

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEGARAY et al. (US 2012/020500).
The publication to DEGARAY et al. discloses a blending apparatus 1 configured to be at least partially self-powered, wherein the blending apparatus 1 comprises at least one energy source 65,  210, or 220 configured proximal to the blending apparatus; wherein the blending apparatus is configured to combine at least two substances together to form a third substance - ¶ [0045] - [0049]; wherein the at least one energy source is affixed to at least one portion of the blending apparatus 1 - ¶ [0031]; wherein the at least one energy source comprises at least one of: a turbine generator 65, 210, or 220, a switched reluctance motor, a windmill, a solar panel, and a battery - ¶ [0031];  wherein the at least one energy source is configured to utilize at least one fuel; wherein the at least one fuel comprises at least one of: natural gas, compressed natural gas, diesel fuel, condensate, gasoline, sunlight, electricity, and wind - ¶ [0077]; wherein the blending apparatus and the at least one energy source are configured upon at least one of: a single trailer, a single skid, a single vehicle, a single container, and a single transportable package. - ¶ [0074]; wherein the at least one energy source is configured to supply at least one amount of energy to at least one additional device - ¶ [0077]; wherein the at least one additional device comprises at least one of: a pumping mechanism, a hydration unit, a chemical additive unit, a gel tanker, an acid tanker, at 
The publication to DEGARAY et al. discloses a method for supplying at least one amount of usable energy to at least one device from at least one blending apparatus that comprises at least one energy source, the method comprising the steps of providing at least one energy source 65,  210, or 220 to the at least one device, wherein the at least one energy source is configured proximal to the at least one blending apparatus 1 - [0031]; generating the at least one amount of usable energy via the at least one energy source 65, 210, or 220; and delivering the at least one amount of usable energy to the at least one device - ¶ [0031]; wherein the at least one energy source is affixed to at least one portion of the at least one blending apparatus - ¶ [0031]; wherein the at least one energy source comprises at least one of: a turbine generator 65, 210, or 220, a switched reluctance motor, a windmill, a solar panel, and a battery;  wherein the at least one energy source is configured to utilize at least one fuel; wherein the at least one fuel comprises at least one of: natural gas, compressed natural gas, diesel fuel, condensate, gasoline, sunlight, electricity, and wind - ¶ [0077] ; wherein the at least one blending apparatus and the at least one energy source are configured upon at least one of: a single trailer, a single skid, a single vehicle, a single container, and a single transportable package -  ¶ [0074]; wherein the at least one device comprises at least one of: the at least one blending apparatus, an electric motor, a pumping mechanism, a hydration unit, a chemical additive unit, a gel tanker, an acid tanker, a piece of sand equipment, and piece of water equipment - ¶ [0031].

receiving at least two substances within at least one portion of at least one blending apparatus 1; combining the at least two substances together to form a third substance via the at least one blending apparatus ¶ [0045] - [0049]; and delivering the third substance to at least one device ¶ [0049]; wherein the at least one blending apparatus 1 comprise at least one energy source 65, 210, or 220 configured proximal to the at least one blending apparatus; wherein the at least one energy source is affixed to at least one portion of the at least one blending apparatus - ¶ [0031]; wherein the at least one energy source comprises at least one of: a turbine generator 65, 210, or 220, a switched reluctance motor, a windmill, a solar panel, and a battery; wherein the at least one energy source is configured to utilize at least one fuel; wherein the at least one fuel comprises at least one of: natural gas, compressed natural gas, diesel fuel, condensate, gasoline, sunlight, electricity, and wind - ¶ [0077].
The publication to DEGARAY et al. also discloses at least one control station 90 configured to control at least one aspect of at least one of: the blending apparatus and the at least one energy source - ¶ [0062] - [0073]; wherein the at least one control station 90 is configured proximal to the blending apparatus - Figure 9; wherein the at least one control station comprises at least one computing device 96; wherein the at least one control station 90 is affixed to at least one portion of the blending apparatus 1 - Figure 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art to Goudy discloses drive means in the form of a switched reluctance motor.  Al-Anzi discloses an agitation system powered by solar or wind devices.  The other prior art shows blending systems similar to the claimed device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution   


/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





1 April 2021